{¶ 1} The judgment of the court of appeals is reversed on the authority of State v. Thompson, 102 Ohio St.3d 287, 2004-Ohio-2946, 809 N.E.2d 1134, and the cause is remanded to the court of appeals for consideration of appellant’s *243remaining assignments of error and further action not inconsistent with State v. Thompson.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Jon W. Oebker, Assistant Prosecuting Attorney, for appellant.
Richard Agopian, for appellee.
Moyer, C.J., Resnick, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
F.E. Sweeney and Pfeifer, JJ., dissent.